DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response C – Amendment (“Response”), filed 23 February 2022, with respect to the rejection of claims 1, 8 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2015/0186892 A11 to Zhang et al. (“Zhang”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,741,026 B1 to Grassadonia et al. (“Grassadonia”) in view of United States Patent Application Publication No. 2020/0279265 A1 to Seal (“Seal”), United States Patent No. 10,664,819 B1 to Zafar et al. (“Zafar”), United States Patent Application Publication No. et al. (“Aaron”), United States Patent Application Publication No. 2018/0336636 A1 to Jibowu et al. (“Jibowu”) and United States Patent Application Publication No. 2015/0186892 A11 to Zhang et al. (“Zhang”).

As per claims 1, 8 and 15, the claimed subject matter that is met by Grassadonia includes:
A method for handoff of a transaction for completion, the method comprising (Grassadonia: Fig. 3):
via a point-of-sale terminal (Grassadonia: Fig. 1, 122):
reading the payment instrument to obtain payment instrument data (Grassadonia: column 12, line 9-19 and Fig. 2, 201 and Fig. 3, 301);
via the server:
accessing a device identifier that corresponds to the payment instrument data (Grassadonia: column 13, lines 15-34);
transmitting a push notification to a guest device that corresponds to the device identifier (Grassadonia: column 13, lines 23-34 and column 15, lines 35-65);
upon acceptance of the push notification, displaying transaction details on the guest device (Grassadonia: column 13, lines 54-67 “In response to recognizing this request message, at block 215 the payment application 108 causes the mobile device 106 to display the 
exclusively receiving transaction completion data (Grassadonia: column 14, lines 13-53 and column 15, lines 35-65); and
providing a notification to the guest device and the point-of-sale terminal that the transaction is complete (Grassadonia: column 14, lines 13-53).
Grassadonia teaches that in response to recognizing the push notification, a transaction confirmation request message is displayed (Grassadonia: column 13, lines 54-67), however Grassadonia fails to specifically teach 1.) upon acceptance of the push notification, simultaneously displaying transaction details on both the guest device and the POS terminal, 2.) at least one of a tip amount and a feedback score, 3.) transmitting a notification to a management terminal that is indicative of guest dissatisfaction corresponding to the transaction, wherein the guest dissatisfaction is determined based on the at least one of the tip amount and the feedback score and 4. ) notifying the POS terminal that completion of the transaction is via exclusive communications between the server and the guest device. The Examiner provides Seal to teach and disclose claimed feature 1.
The claimed subject matter that is met by Seal includes:

Grassadonia teaches a POS network system and method utilizing a mobile device. Seal teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Seal offers the embodiment of upon acceptance of the push notification, displaying transaction details on the guest device. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of displaying transaction details on the mobile device upon acceptance of the push notification as disclosed by Seal to the POS network system and method utilizing a mobile device as taught by Grassadonia for the predicted result of improved POS network systems and methods utilizing mobile devices. No additional findings are seen to be necessary. 
Grassadonia and Seal fail to specifically teach 1.) simultaneously displaying transaction details on both the guest device and the POS terminal. The Examiner provides Zafar to teach and disclose this claimed feature.
The claimed subject matter that is met by Zafar includes:
simultaneously displaying transaction details on both the guest device and the POS terminal (Zafar: column 3, line 54 through column 4, line 16).
Grassadonia and Seal teach POS network systems and methods utilizing mobile devices. Zafar teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Zafar offers the embodiment of simultaneously displaying transaction details on both the guest device and the POS terminal. One of ordinary skill in the art at the time the invention was made would have recognized the 
Grassadonia, Seal and Zafar fail to specifically teach 2.) at least one of a tip amount and a feedback score, 3.) transmitting a notification to a management terminal that is indicative of guest dissatisfaction corresponding to the transaction, wherein the guest dissatisfaction is determined based on the at least one of the tip amount and the feedback score, and 4. ) notifying the POS terminal that completion of the transaction is via exclusive communications between the server and the guest device. The Examiner provides Aaron to teach and disclose claimed features 2 and 3.
The claimed subject matter that is met by Aaron includes:
at least one of a tip amount and a feedback score (Aaron: ¶¶ 0039, 0048 and 0052) and
transmitting a notification to a management terminal that is indicative of guest dissatisfaction corresponding to the transaction (Aaron: ¶¶ 0054-0056)
Grassadonia, Seal and Zafar teach systems and methods for performing transactions using a mobile device. Aaron teaches a comparable system and method for performing transactions using a mobile device that was improved in the same way as the claimed invention. Aaron offers the embodiment of whereby a guest may enter a tip amount and feedback score that are transmitted from the guest device to the server and transmitting a notification to a management terminal that is indicative of guest dissatisfaction corresponding to the transaction. One of ordinary skill in the art at the time the invention was made would 
Grassadonia, Seal, Zafar and Aaron fail to specifically teach wherein the guest dissatisfaction is determined based on the at least one of the tip amount and the feedback score. The Examiner provides Jibowu to teach and disclose this claimed feature.
The claimed subject matter that is met by Jibowu includes:
wherein the guest dissatisfaction is determined based on the at least of the tip amount and the feedback score (Jibowu: ¶¶ 0061) 
Grassadonia, Seal, Zafar and Aaron teach systems and methods for performing transactions using a mobile device. Jibowu teaches a comparable system and method for performing transactions using a mobile device that was improved in the same way as the claimed invention. Jibowu offers the embodiment of wherein the guest dissatisfaction is determined based on the tip amount and feedback score. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of determination as disclosed by Jibowu to the entered time amount and feedback score as taught by Aaron for the predicted result of improved systems and methods for performing transactions using a mobile device. No additional findings are seen to be necessary. 
Grassadonia, Seal, Zafar, Aaron and Jibowu fail to specifically teach 4.) notifying the POS terminal that completion of the transaction is via exclusive communications between the server and the guest device. The Examiner provides Zhang to teach and disclose this claimed feature.

notifying the POS terminal that completion of the transaction is via exclusive communications between the server and the guest device (Zhang: ¶¶ 0096-0098 and Fig. 5B)
Grassadonia, Seal, Zafar, Aaron and Jibowu teach point of sale systems and methods. Zhang teaches a comparable point of sale system and method that was improved in the same way as the claimed invention. Zhang offers the embodiment of receiving a notification from the server that completion of the transaction is via exclusive communications between the server and the guest device. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the notification as disclosed by Zhang to the point of sale systems and methods as taught by Grassadonia, Seal, Zafar, Aaron and Jibowu for the predicted result of improved point of sale systems and methods. No additional findings are seen to be necessary. 
As per claims 2, 9 and 16, the claimed subject matter that is met by Grassadonia, Seal, Zafar, Aaron, Jibowu and Zhang includes:
wherein the payment instrument data comprises a credit card number and credit card holder name (Grassadonia: column 6, lines 1-6 and column 12, line 9-19
The motivation for combining the teachings of Grassadonia, Seal, Zafar, Aaron, Jibowu and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 3, 10 and 17, the claimed subject matter that is met by Grassadonia, Seal, Zafar, Aaron, Jibowu and Zhang includes:
wherein the payment instrument data comprises a gift card number (Grassadonia: column 2, lines 1-12, column 8, lines 55-67 and column 9, lines 1-19)

As per claims 4, 11 and 18, the claimed subject matter that is met by Grassadonia, Seal, Zafar, Aaron, Jibowu and Zhang includes:
wherein the guest device comprises a smart phone (Aaron: ¶ 0025) 
The motivation for combining the teachings of Grassadonia, Seal, Zafar, Aaron, Jibowu and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 5 and 12, the claimed subject matter that is met by Grassadonia, Seal, Zafar, Aaron and Jibowu includes:
wherein the guest device comprises a smart tablet (Aaron: ¶ 0025).
The motivation for combining the teachings of Grassadonia, Seal, Zafar, Aaron, Jibowu and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 6, 13 and 19, the claimed subject matter that is met by Grassadonia, Seal, Zafar, Aaron, Jibowu and Zhang includes:
via the server, receiving an action from the management terminal selected to increase loyalty of the guest (Aaron: ¶¶ 0054-0056).
The motivation for combining the teachings of Grassadonia, Seal, Zafar, Aaron, Jibowu and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 7, 14 and 20, the claimed subject matter that is met by Grassadonia, Seal, Zafar, Aaron, Jibowu and Zhang includes:

The motivation for combining the teachings of Grassadonia, Seal, Zafar, Aaron, Jibowu and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627